     Case 5:18-cv-01916-JGB-SP Document 8 Filed 10/03/18 Page 1 of 3 Page ID #:28




1    Ryan Lee (SBN: 235879)
     LAW OFFICES OF RYAN LEE, PLLC
2    ryan@ryanleepllc.com
     7272 E. Indian School Rd.
3    Suite 540
     Scottsdale, AZ 85251
4    Tel: (323) 524-9500
     Fax: (323) 524-9502
5    Attorney for:
     SHELLY AGNOLETTO
6
                            IN THE UNITED STATES DISTRICT COURT
7                             CENTRAL DISTRICT OF CALIFORNIA
8

9    SHELLY AGNOLETTO,                               ) Case No.: 5:18-cv-01916
                                                     )
10                                                   ) NOTICE OF SETTLEMENT
                    Plaintiff,                       )
11                                                   )
            v.                                       )
12                                                   )
                                                     )
13   CASHNET USA,                                    )
                                                     )
14                                                   )
                    Defendant.                       )
15                                                   )
16

17
                                           NOTICE OF SETTLEMENT
18
            Please be advised that the parties have resolved the above captioned matter and request
19
     that all future dates be vacated. The parties further request that the parties be provided sixty (60)
20
     days to file a dismissal with prejudice
21
     //
22
     //
23
     //
24

25   //




                                           PLAINTIFF’S
                                                    - 1COMPLAINT
                                                       -
     Case 5:18-cv-01916-JGB-SP Document 8 Filed 10/03/18 Page 2 of 3 Page ID #:29




1                                  RESPECTFULLY SUBMITTED,
       DATED: October 3, 2018
2
                                   LAW OFFICES OF RYAN LEE, PLLC
3

4
                                   By: /s/ Ryan Lee                  _
5                                  Ryan Lee (SBN: 235879)
                                   ryan@ryanleepllc.com
6                                  7272 E. Indian School Rd.
                                   Suite 540
7                                  Scottsdale, AZ 85251
                                   Tel: (323) 524-9500
8                                  Fax: (323) 524-9502
                                   Attorney for:
9                                  SHELLY AGNOLETTO

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                 PLAINTIFF’S
                                          - 2COMPLAINT
                                             -
     Case 5:18-cv-01916-JGB-SP Document 8 Filed 10/03/18 Page 3 of 3 Page ID #:30




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                 PLAINTIFF’S
                                          - 3COMPLAINT
                                             -
